DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see p. 6, filed 5/03/2022, with respect to the objection to claim 14 and the rejections of claims 8 and 15 under 35 USC 112 have been fully considered and are persuasive.  The objection to claim 14 and the rejections of claims 8 and 15 have been withdrawn. 


Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
In claim 1, the recitation of “terminating fluid flow from the bottom of the initial storage tank and directing thermal storage fluid from a bottom of a first subsequent storage tank of the plurality of storage tanks when a temperature of the thermal storage fluid exiting the bottom of the initial storage tank reaches Tave,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-15 are allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest known prior art is Mathur et al. US 20120118554 in view of Geissbühler et al. US 20210310747 (and/or further in view of Kopko US 20160076821).
Re claim 1, Mathur (Figs. 1-3, 5, 8, and 9) teaches a method of optimizing a thermocline zone within a thermal storage system including a storage tank, the method comprising:
identifying a thermocline zone (thermocline region) between a hot thermal storage fluid and a cold thermal storage fluid within the tank (104 of Figs. 1, 8, and 9) (e.g., as in Figs. 2 and 5 and [2, 21, 26, 27, 30, and 31]);
computing an average temperature (Tave) of the thermocline zone (Figs. 2 and 5; [26,  31]);
directing thermal storage fluid from the storage tank (104) from a first location (the “first location” as in Figs. 2 and 5 and the location itself corresponding to a valve 108 in Figs. 1 and 8-9 as is appreciated in Figs. 2 and 4-7 with last steps of identifying valves closest to the first location) of the storage tank (104) to a heat source heat exchanger (e.g., 130 in Fig. 1; [27]) for heating [27]; and
Mathur does not teach a plurality of storage tanks fluidly coupled to one another in series so as to effectively form a single tank having an equivalent height of the combined height of the plurality of storage tanks; identifying a thermocline zone within a plurality of storage tanks; directing thermal storage fluid from a bottom of an initial storage tank of the plurality of storage tanks containing the thermocline zone to a heat source heat exchanger for heating; terminating fluid flow from the bottom of the initial storage tank and directing thermal storage fluid from a bottom of a first subsequent storage tank of the plurality of storage tanks when a temperature of the thermal storage fluid exiting the bottom of the initial storage tank reaches Tave.
Geissbühler (Fig. 11) teaches a plurality of storage tanks fluidly coupled to one another in series so as to effectively form a single tank having an equivalent height of the combined height of the plurality of storage tanks (this “equivalent” tank appears to be theoretical—in other words, no specific tank height is required); identifying a thermocline zone within a plurality of storage tanks (as would be the case when combined with Mathur); and directing thermal storage fluid from a bottom of an initial storage tank of the plurality of storage tanks containing the thermocline zone to a heat source heat exchanger for heating (Fig. 11 and [48]).
Kopko has similar teachings with regard to a plurality of storage tanks (Fig. 10 and [60]).
None of these references teaches terminating fluid flow from the first location and directing thermal storage fluid from a subsequent location of storage tank when a temperature of the thermal storage fluid exiting the first location reaches Tave.  The prior art does not otherwise teach this claim element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746